Citation Nr: 1820941	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-05 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected disability of the lumbar spine prior to September 12, 2011.

2.  Entitlement to an evaluation in excess of 40 percent for service-connected disability of the lumbar spine from September 12, 2011.

3.  Entitlement to service connection for a psychiatric disability, to include depression, claimed as insomnia.

4.  Entitlement to service connection for a stomach condition, claimed as constipation.  

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD) prior to November 27, 2015.

6.  Entitlement to an initial evaluation in excess of 30 percent for service-connected GERD from November 27, 2015.
7.  Entitlement to service connection for a disability of the prostate, to include benign prostate hypertrophy (BPH).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009, July 2015 and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran originally claimed entitlement to service connection for insomnia.  A review of the record discloses an assessment of depression, with sleep disturbance.  Accordingly, the claim has been re-characterized as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a psychiatric disability, to include depression, claimed as insomnia, and entitlement to service connection for a disability of the prostate, to include BPH, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 12, 2011, the Veteran's disability of the lumbar spine did not manifest by forward flexion of the lumbar spine to 30 degrees or less, incapacitating episodes, or ankylosis, or its functional equivalent; other than neuropathy of the lower extremities, disability of the lumbar spine did not result in any associated neurologic abnormalities.

2.  From September 12, 2011, the Veteran's disability of the lumbar spine did not manifest by incapacitating episodes, unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or its functional equivalent other than neuropathy of the lower extremities, disability of the lumbar spine did not result in any associated neurologic abnormalities.

3.  Constipation, while shown during the appeal, has not been attributed to any disability.

4.  Prior to November 27, 2015, GERD did not manifest by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

5.  From November 27, 2015, GERD did not manifest by symptoms of pain, vomiting, or material weight loss and hematemesis or melena with moderate anemia or severe impairment of health.

	(CONTINUED ON NEXT PAGE)





CONCLUSIONS OF LAW

1.  Prior to September 12, 2011, the criteria for an evaluation in excess of 20 percent for disability of the lumbar spine have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  From September 12, 2011, the criteria for an evaluation in excess of 40 percent for disability of the lumbar spine have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).

3.  Service connection for a stomach disorder, claimed as constipation, is not established.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  Prior to November 27, 2015, the criteria have not been met or approximated for a disability evaluation in excess of 10 percent for GERD.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2017).

5.  From November 27, 2015, the criteria have not been met or approximated for a disability evaluation in excess of 30 percent for GERD.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a June 2009 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

Evaluation of the Lumbar Spine

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

Under Diagnostic Code 5237 the Veteran's disability is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59.

The Veteran was afforded a VA examination in July 2009.  At that time, he related constant pain, with weekly flare-ups precipitated by poor bed positioning.  Flexion of the thoracolumbar spine was to 40 degrees.  Extension was to 15 degrees.  Left lateral flexion was to 10 degrees.  Right lateral flexion was to 10 degrees.  Left lateral rotation was to 20 degrees.  Right lateral rotation was to 25 degrees.  All end points considered objective evidence of pain, and there was no additional limitation following repetitive use.  The examiner documented about one month total of "incapacitating episodes" of spine disease over the past year.  

The Veteran was next examined on September 12, 2011.  At that time, flexion was to 30 degrees.  Extension was to 20 degrees.  Left lateral flexion was to 20 degrees.  Right lateral flexion was to 20 degrees.  Left lateral rotation was to 20 degrees.  Right lateral rotation was to 20 degrees.  Following repetitive use, extension, right lateral flexion and left lateral flexion were further limited to 15 degrees.


In November 2013, the Veteran was examined again.  At that time, he reported constant pain, with an inability to walk or bend at the waist during flare-ups.  Flexion was limited to 20 degrees.  Extension was to 10 degrees.  Right lateral flexion was to 10 degrees.  Left lateral flexion was to 10 degrees.  Right lateral rotation was to 10 degrees.  Left lateral rotation was to 10 degrees.  Each measurement noted pain at these points.  Repetitive use did not result in additional limitation.  The Veteran did not have IVDS.

In May 2015, the Veteran received another VA examination.  He continued to describe flare-ups on occasion that inhibited his ability to walk and bend.  Flexion was to 40 degrees.  Extension was to 5 degrees.  Right lateral flexion was to 10 degrees.   Left lateral flexion was to 10 degrees.  Right lateral rotation was to 10 degree.  Left lateral rotation was to 10 degrees.  All ranges of motion considered pain, and there was evidence of pain with weight bearing.  The Veteran could not perform repetitive use testing due to leg pain.  The examiner noted that pain, weakness, fatigability or incoordination could limit functional ability during a flare-up, and found the Veteran's reports of flare-ups consistent with the examination.  There was no ankylosis.

In December 2015 the Veteran received yet another examination.  Range of motion was identical to that exhibited at the May 2015 VA examination, and the Veteran offered similar reports of flare-ups.  Ankylosis was not shown.  

The Board must address the applicability of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Here, the July 2009 VA examiner indicated that the Veteran had a month, i.e. about 4 weeks, of bedrest due to his lumbar spine disability over the previous year.  On its face, this would seem to substantiate a 40 percent evaluation under this formula.  However, the Board's review of the claims file discloses no prescription for bed rest by a physician with treatment by a physician.   The VA examiner's indication is apparently based on the Veteran's lay reports of bedrest.  Otherwise, VA examinations have not indicated bedrest prescribed by a physician, and no medical records disclose any such findings.   The Board acknowledges that the Veteran may have taken to bed following exacerbations of his low back disability, however in the absence of evidence of bed rest prescribed by a physician and treatment by a physician, this formula is inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).
The Board will also address the presence of any associated neurologic abnormalities.  Here, service connection for associated neuropathy of each lower extremity has been awarded and these disabilities are separately evaluated.  See March 2016 rating decision.  The Veteran has not expressed disagreement with the evaluations assigned to each lower extremity.  Otherwise, the competent and probative evidence documents no other associated neurologic abnormalities, e.g. impairment of bowel or bladder control.  Accordingly, no other evaluations for associated neuropathy are warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017), Note (1).

      Prior to September 12, 2011

Prior to September 12, 2011, the Board finds that the weight of the evidence does not demonstrate that an evaluation in excess of 20 percent is warranted.  In order to substantiate a higher evaluation, the evidence must indicate forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Here, prior to Prior to September 12, 2011, the objective evidence shows flexion limited to 40 degrees, at worst.  No evidence indicates ankylosis to any degree.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  The difficulty the Veteran experienced in his daily activities is fully contemplated in the criteria for a 20 percent rating.  Accordingly, in the absence of such findings, an evaluation in excess of 20 percent is not warranted prior to September 12, 2011.  Hart, supra.


      From September 12, 2011

The Board finds that an evaluation in excess of 40 percent is not warranted from September 12, 2011.  In order to substantiate such an evaluation, the evidence must indicate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Here, ankylosis has not been assessed.  There are no suggestions of the functional equivalent of ankylosis appearing anywhere in the record.  As in the prior stage, the difficulty that the Veteran experiences in his daily activities is fully contemplated in the criteria for a 40 percent rating.  As difficult as his experience with his back pain is, there is no indication in the record that such difficulties are the functional equivalent of an unfavorably ankylosed spine.  See DeLuca, 8 Vet. App. 204-07.  Accordingly, an evaluation in excess of 40 percent is not warranted from September 12, 2011.  Hart, supra.

Stomach Condition, Claimed as Constipation

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for arthritis may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed a claim for service connection of a stomach condition, to include constipation.  He also filed a claim for GERD, claimed as a hernia.  Service connection for GERD has been established.  Other than GERD, the Board has found no assessed disability of the stomach.  VA records do note constipation; however, constipation in and of itself is not a disability, but rather a symptom analogous to a laboratory finding.  No competent evidence, however, attributes the symptom to any diagnosed disorder.  In the absence of a diagnosed disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim must be denied.  Gilbert, supra.

GERD Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether further staged evaluations are warranted.

GERD will be rated under 38 C.F.R. § 4.114, Diagnostic Code 7346 by analogy.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  The Board finds that Diagnostic Code 7346 best approximates with the anatomical localization and symptomatology of the Veteran's GERD and that this disability is best evaluated under this Diagnostic Code.  Moreover, hernia is indicated.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  38 C.F.R. § 4.114.

VA medical records document assessment of non-erosive gastritis, asymptomatic, prior to the Veteran's first VA examination in May 2015.  In May 2015, examination reflected symptoms of persistently recurrent epigastric distress, pyrosis, reflux and regurgitation.  There was no stricture, spasm or diverticula of the esophagus.
On November 27, 2015, the Veteran was afforded another VA examination.  Examination at that time reflected symptoms productive of considerable impairment of health, pyrosis, reflux, substernal and shoulder pain, and nausea with 4 or more episodes thereof lasting 1 to 9 days, as well as vomiting with identical frequency.  There was no stricture, spasm or diverticula of the esophagus.  The Veteran denied any history weight loss, melena or hematemesis.  

Entitlement to an evaluation in excess of 10 percent prior to November 27, 2015, is denied.  VA records prior to this date generally reflect asymptomatic non-erosive gastritis, i.e. GERD.  VA examination in May 2015 showed symptoms of recurrent epigastric distress, pyrosis, reflux and regurgitation.  There was no stricture, spasm or diverticula of the esophagus.  There is no evidence of symptoms productive of considerable impairment of health.  The evidence does not indicate vomiting, material weight loss and hematemesis or melena with moderate anemia.  Rather, prior to November 27, 2015, the evidence demonstrates persistently recurrent epigastric distress, pyrosis, reflux and regurgitation, without arm pain or impairment of health.  These symptoms meet the criteria for a 10 percent, but no greater, evaluation, prior to November 7, 2015.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Accordingly, entitlement to an evaluation in excess of 10 percent prior to November 27, 2015, is denied.  Fenderson, supra.

From November 27, 2015, an evaluation in excess of 30 percent is not warranted.  In order to substantiate the maximum 60 percent schedular evaluation, the evidence must indicate symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  Here, the Veteran's GERD is shown to have manifested by substernal and shoulder pain, nausea, vomiting, recurrent epigastric distress and regurgitation.  However, no evidence demonstrates weight loss to any extent, and the Veteran has denied a history of weight loss.  Moreover, hematemesis or melena with anemia (to any degree) has not been shown.  VA examination assessed considerable, but not severe, impairment of health.  Under these circumstances, the Veteran's GERD symptoms do not meet or approximate the criteria for a 60 percent evaluation.  The Board acknowledges the indication of vomiting; however, no other symptoms necessary for the assignment of a 60 percent evaluation are indicated, and the Veteran's symptomatology otherwise meets the specific criteria for the assignment of a 30 percent evaluation, which notably considers regurgitation.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Accordingly, entitlement to an evaluation in excess of 30 percent from November 27, 2015, is denied.  Fenderson, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected disability of the lumbar spine prior to September 12, 2011, is denied.

Entitlement to an evaluation in excess of 40 percent for service-connected disability of the lumbar spine from September 12, 2011, is denied.

Entitlement to service connection for a stomach condition, claimed as constipation, is denied.

Entitlement to an initial evaluation in excess of 10 percent for service-connected GERD prior to November 27, 2015, is denied.

Entitlement to an initial evaluation in excess of 30 percent for service-connected GERD from November 27, 2015, is denied.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The Veteran seeks entitlement to service connection for a psychiatric disability, to include insomnia, particularly as secondary to his service-connected disabilities of the low back and peripheral nerves.  In June 2015 he was afforded a VA mental disorders examination, which resulted in assessment of depressive disorder, NOS.  With respect to secondary service connection the examiner stated that "a temporal relationship between the neuropsychiatric disorder and the service connected physical conditions is not established."  

The June 2015 examination report is insufficient.  The examiner addressed secondary service connection on a direct basis in ruling out a "temporal relationship" between the assessed psychiatric disability and the Veteran's service-connected disabilities.  However, the Board can discern little meaning from this statement, and the examiner did not address aggravation.  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.

The Veteran also seeks entitlement to service connection for a disability of the prostate.  A review of his service records indicates assessment and treatment of prostatitis.  VA records document assessment of benign prostate hypertrophy (BPH).  In May 2015, he was afforded a VA examination to address a claim for service connection of erectile dysfunction, not on appeal.  That examination assessed BPH, but did not address the etiology of the disorder.  Under these circumstances, a VA examination to address the etiology of BPH is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to address the nature and etiology of his claimed psychiatric disability, to include depression and insomnia.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner must address the following questions, keeping in mind that the Veteran is both competent and credible to discuss his symptoms before, during and following service, despite any possible lack of documentation of the same:

a) Is it at least as likely as not (50 percent probability or greater) that a psychiatric disability, to include depression and insomnia, was incurred during service or is otherwise etiologically related to service?

b) If the examiner finds that it is less likely than not that the Veteran has a psychiatric disability, to include depression and insomnia, that is etiologically related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (lumbar strain, lumbar spondylosis and degenerative disc herniation and spinal stenosis, left lower extremity radiculopathy, right lower extremity radiculopathy and GERD) have caused any currently diagnosed psychiatric disability, to include depression and insomnia?
c) If it is determined that a psychiatric disability, to include depression and insomnia, was not caused by these service-connected disabilities, the examiner should opine whether it is at least as likely as not that a psychiatric disability, to include depression and insomnia, has been aggravated (that is, permanently worsened beyond its natural progression) by the service-connected disabilities.

If aggravation is found, the examiner should indicate, to the extent possible, the approximate degree of disability or baseline before the onset of the aggravation.

The examiner is advised that the Veteran is competent to relate his observations of mood, and that these observations must be considered in rendering any etiological opinion, including on aggravation by service-connected disability.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete explanation for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for a VA examination to address the etiology of any disability of the prostate, to include BPH.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any diagnosed disability of the prostate, to include BPH, was incurred during service, or is otherwise attributable thereto.

With respect to this question, the examiner's attention is directed to the assessment and treatment of prostatitis in service.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.
3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


